DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/341,475, filed on 4/12/19.

Claim Objections
Claims 1-20 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 5, it appears the word -- a -- should be inserted before the word “memory”.
In claim 19, line 6, the phrase “the meters” should be changed to -- the plurality of water meters -- to provide better antecedent basis and clarity.
In claim 20, line 2, it appears the phrase “a water meter” should be changed to -- the water meter --.  In line 3, is appears the word -- the -- should be inserted before the phrase “fluid supply network”.  In line 6, it appears the phrase “a remote server” should be changed to -- the remote server --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 17, the phrase “flow measurement information” is indefinite since there is no such information obtained.  At the same time, does one mean “the flow measurement signals” instead of “flow measurement information”?
In claim 6, line 2, the phrase “a second threshold” is indefinite since it is unclear how can there be “a second threshold” when there is no claiming of a first threshold beforehand.  Please clarify.
In claim 18, line 3, the phrase “the fluid supply conduit” lacks antecedent basis.
In claim 19, line 3, the phrase “the network” is vague.  Is this referring to “the network of water supply conduits” in line 2 of claim 19 or the “water supply network” in line 3 of claim 1?  Please clarify.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 7-10 and 14-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2005/0279169 (Lander).

With regards to claim 2, Lander further discloses the at least one processor 310,305 is configured to determine the upstream liquid leakage status by determining a frequency spectrum of the vibration measurement signals and determining whether an amplitude of the frequency spectrum in at least one frequency band is at or above a predetermined threshold amplitude.  (See, paragraphs [0043],[0046],[0047], [0072] to [0074],[0091],[0116]; Figures 6,10,13).

With regards to claim 4, Lander further discloses the at least one processor 310,205 sets the upstream liquid leakage status to indicate a detected liquid leak once a predetermined number of leakage detection indications have been recorded. (See, paragraphs [0043],[0046], [0047],[0072] to [0074],[0091],[0116]; Figures 6,10,13).
With regards to claim 7, Lander further discloses the at least one processor 310,305 is further configured to apply a second threshold to the frequency spectrum to determine the likely presence of an upstream fluid conduit burst in the water supply network.  (See, paragraphs [0043],[0046],[0047], [0072] to [0074],[0091],[0116]; Figures 6,10,13).
With regards to claim 8, Lander further discloses the at least one processor 310,305 is configured to selectively enable receipt of the vibration measurement signals at predetermined times (e.g. from 12:00 to 6:00) in a repeating cycle (e.g. hourly during each night; paragraph [0048]; Figure 7)
With regards to claim 9, Lander further discloses the predetermined times are during at least one off-peak water usage period (e.g. at late night hours – paragraph [0048]).
With regards to claim 10, Lander further discloses the predetermined times are separated by one to ten time intervals (e.g. 6 intervals from 12:00 to 6:00)
With regards to claim 14, Lander further discloses the at least one processor 310,305 is configured to transmit the upstream liquid leakage status to the remote server 120 from one to five times in a two day period.  (See, paragraphs [0048],[0082],[0083]; Figures 7,13,14). 
With regards to claim 15, Lander further discloses the at least one processor comprises a first processor 310,305 to receive and process the vibration measurement signals (Figure 3) 
With regards to claim 16, Lander further discloses the first processor 310,305 provides the upstream liquid leakage status to the second processor for transmission to the remote server.  (See, paragraphs [0113] to [0116]; Figure 18).
With regards to claim 17, Lander further discloses the memory comprises a first memory accessible to the first processor but not the second processor (e.g. stores data; paragraph [0044]; Figure 3); a second memory accessible to the second processor but not the first processor (paragraph [0102]; Figure 16).
With regards to claim 18, Lander further discloses at least one sensor selected from a pressure sensor to sense water pressure in the flow tube; a stray current sensor to sense current in the fluid supply conduit; an electrical conductivity sensor to sense electrical conductivity of fluid in the flow tube; a fluid temperature sensor to sense temperature of fluid in the flow tube; a pH sensor to sense pH of fluid in the flow tube; a turbidity sensor to sense turbidity of fluid in the flow tube; or a free chlorine sensor to sense free chlorine in fluid in the flow tube (e.g. pressure sensor; paragraph [0094]).
With regards to claim 19, Lander further discloses a water supply system 100 comprising a network of water supply conduits 105; a plurality of the water meter coupled to the network at spaced water supply endpoints (as observed in Figure 11); the remote server 120 is configured to generate a leakage notification when the upstream liquid leakage status of at least one of the meters indicates detection of an upstream liquid leak (paragraphs [0078] to [0084],[0092], [0116]; Figures 10-14).
With regards to claim 20, Lander further discloses a method of leakage detection in a fluid supply network 105 comprising receiving at the water meter, coupled at a supply end-point of fluid supply network, vibrations propagated from fluid conduits that form part of the fluid supply network (paragraphs [0035],[0037],[0039]); determining a leakage status based at least .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0279169 (Lander) in view of U.S. Patent 6,739,182 (Mueller et al.).
With regards to claims 5-6, Lander does not disclose the vibration sensor comprises a sensor base positioned proximal to the flow tube; at least one transducer or transducer substrate coupled to the sensor base; a seismic weight coupled to the sensor base distal of the at least one transducer or transducer substrate; the at least one processor receives the vibration measurement signals based on electrical outputs from the at least one transducer or transducer substrate; a spring arranged to bias the seismic weight against the at least one transducer or transducer substrate.
Mueller et al. discloses a vibration sensor comprising, as illustrated in Figures 1-7, vibration sensor 1 comprises a housing 10; a sensor base 13; at least one transducer or transducer substrate 3,7 coupled to the sensor base; a seismic weight 4 coupled to the sensor base distal of the at least one transducer or transducer substrate 3; the at least one processor receives the vibration measurement signals based on electrical outputs from the at least one 
It would have been have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the vibration sensor as suggested by Mueller et al. to the system of Lander since this is a well-known concept in the art and is common general knowledge related to vibrational sensors and seismic masses without departing from the scope of the invention.
With regards to claims 11-12, Lander further discloses a magnetometer (e.g. pulse detector – paragraph [0011]) positioned in the housing to sense a magnetic field of the flow tube and configured to provide a magnetic field sensor output to the at least one processor paragraphs [0011],[0097],[0098],[0117]); however, Lander does not disclose the at least one processor is configured to determine an electrical current in the flow tube based on the magnetic field sensor output and is configured to set a leakage current alarm if the electrical current is determined to meet or exceed a human-safe current threshold.
It would have been have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of using a magnetometer to measure the flow rate of electrically-charged particle within a pipe is common general knowledge and is a well-known concept in the art without departing from the scope of the invention.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2005/0279169 (Lander) in view of U.S. Patent Application Publication 216/0335875 (Alcorn et al.).
With regards to claim 13, Lander does not disclose the flow sensor is an ultrasonic flow sensor.

It would have been have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the flow sensor is an ultrasonic flow sensor as suggested by Alcorn et al. to the system of Lander since this is common general knowledge and is a well-known concept in the art without departing from the scope of the invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited, particularly Horne, Forster-Knight, Israeli, Joynes, Lowitz, Albertan, Farstad, Farmer, are related to leak detection systems include using at least one of a flow sensor, a vibration sensor, a pressure sensor for determining leakage in a pipeline.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/HELEN C KWOK/Primary Examiner, Art Unit 2861